*873On Petition for Rehearing
Per Curiam.
In petition for rehearing it is contended that, “This Court in affirming the judgment of the lower court overlooked and failed to consider the fact that the lower court in its order for a peremptory writ, ordered, among other things, that 2j4 mills be set aside from-the 10-mill school maintenance tax for the payment of Relator’s judgment, for the 1937-1938 school year, whereas the new 1937 School Budget Act specifically provides that where the judgment cannot reasonably be paid from the current levy for the year 1937-1938, that it shall be omitted from that specific year’s budget, and in lieu thereof, a plan included in that budget for paying the judgment in the succeeding years and payment made in accordance with said plan in' the succeeding years.”
The question presented is moot because the school year 1937-1938 has expired. The final judgment and order for peremptory writ was entered on the 16th day of November, 1937. Respondents took writ of error.
So it is that the commands of the peremptory writ cannot be made to apply in full to the transaction' contemplated to occur in the school year 1937-1938. If full compliance with the commands of a peremptory writ is not possible because of lapse of time, then it follows that the alternative writ may be amended so as to apply to the then present or a future time and the peremptory writ' may then be likewise amended.
Leave is granted the Circuit Court to allow amendments of the writs in the court below on sufficient showing after notice and hearing. On application for amendment of writs the Circuit Court is not precluded from considering an'y matter of fact or of ‘law bearing upon the merits of the question as to how or in what manner the writs should be amended.
*874Questions of fact legallyr involved if duly presented must, of course, be determined on evidence submitted. Such eventuality as the necessity or expediency of a change in the requirement as to the amount of the levy for the school year 1938-1939 was contemplated in the language used in our original opinion, viz.: “without prejudice to the Circuit Court in' the controlling of its process to adjudicate a further spread of the levy on a showing made.”
Rehearing denied.
Terrell, C. J., and Wi-iitfield, Brown, Buford and Chapman, J. J., concur.
Thomas, J., not participating..